Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in regards to application #16/425,282 that was filed on 05/29/2019. Claims 1-20 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 13-15, and 19-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “solar wings” in claims 5-7, 13-15, and 19-20 are used by the claim to mean “solar panels,” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-13,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nehrenz et al. (“On the Development of Spacecraft Operating Modes for a Deep Space CubeSat”) in view of Soat (“Architecture of attitude Determination and Control Subsystem in Consideration of Mode Sequences for Micro Dragon Satellite by Using SysML”, and further view of Bigelow (“Attitude Determination and Control, on board Computing, & Communication Subsystems Design for CubeSat Mission”).
Regarding Claims 1 and 9, Nehrenz discloses a control system and a spacecraft with a main body defining a rotational axis, the control system configured to execute a safing mode (“safe mode”, page 7-8) sequence for a spacecraft, the control system and the spacecraft comprising: 
one or more star trackers (‘star tracker fig. 3) that each include a field of view to capture light from a plurality of space objects surrounding a celestial body; 
one or more actuators (“actuators”, Fig. 3); 
(“ADCS”, Fig. 3) in electronic communication with the one or more actuators and the one or more star trackers; and 
Nehrenz is silent, but Soat teaches a control system configured to execute a safing mode (page 41) sequence for a spacecraft that instruct the spacecraft to enter a safing mode (page 41), wherein the spacecraft revolves in an orbit around the celestial body (Fig. 2.2-16, page 48); 
in response to entering the safing mode (page 41), instruct the one or more actuators (“actuator”, Fig. 1.3-4; page 23; this feed back control loop will apply for any mode of the ADCS) to rotate the spacecraft about a rotational axis, wherein the one or more star trackers (i.e. sensor, Fig. 1.3-4) capture the light from the plurality of space objects surrounding the celestial body as the spacecraft rotates about the rotational axis to create measurements that represent a current attitude of the spacecraft (“current attitude”, Fig. 1.3-4); 
determine the current attitude of the spacecraft based on the measurements created by the one or more star trackers (i.e. “sensor”, Fig. 1.3-4); and 
in response to determining the current attitude, instruct the one or more actuators to re-orient the spacecraft from the current attitude into a momentum neutral attitude (“torque input” to the “satellite dynamics”, Fig. 1.3-4).  
It would have been obvious to one of ordinaty skill in the art at the time of the invention to apply the feedback control loop of ADCS taught in Soat as well as  apply the sensor taught in Soat to modify the star tracker taught in  Nehrenz in order to actively control the attitude of the spacecraft in safe mode.
(“memory”, table 11, Page 31) coupled to the one or more processors (“processor”, table 11, page 31), the memory storing data into a database and program code that (i.e. with C programming language, table 11, page 31), when executed by the one or more processors, causes the control system to perform desired function.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the control systems of Nehrenz and Soat with the memory and processor taught in Bigelow in order to automatically control the spacecarft via an operating system and recive, transmit or store data as desired.
Regarding Claims 2 and 10, Nehrenz discloses a control system wherein the one or more processors execute instructions to: instruct the one or more actuators (“actuator”, Fig. 3) to substantially align a principal axis of the spacecraft with a vector that is normal to the orbit around the celestial body as the spacecraft is re-oriented into the momentum neutral attitude (Fig. 7, 13).  
Regarding Claims 3 and 11, Nehrenz discloses a control system wherein the one or more actuators “actuator”, Fig. 3, page 4) that rotate the spacecraft about the rotational axis include one or more reaction wheels (“reaction wheels”, Fig. 3, page 4) that are in electronic communication with the one or more processors (“ADCS”, Fig. 3).  
Regarding Claims 4 and 12, Nehrenz discloses a control system wherein the one or more processors (“ADCS”, Fig. 3) execute instructions to: determine the rotational axis that the spacecraft rotates about, wherein the rotational axis is substantially perpendicular to the field of view of the one or more star trackers (Fig. 13).  
Regarding Claims 5 and 13, Nehrenz discloses a control system comprising: one or more solar wings (“solar wings”, Fig. 2) rotatably coupled to a main body of the spacecraft, wherein the one or more solar wings include a plurality of photovoltaic cells that generate electrical current from light (Fig. 3).  

Claims 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nehrenz et al. (“On the Development of Spacecraft Operating Modes for a Deep Space CubeSat”) in view of Soat (“Arcticture of attitude Determination and Control Subsystem in Consideration of Mode Sequences for Micro Dragon Satellite by Using SysML”, and further view of Bigelow (“Attitude Determination and Control, on board Computing, & Communication Subsystems Design for CubeSat Miosssion”) and Wang et al. (US 2006/0186274).
Regarding Claims 6 and 14, Nehrenz, Soat, and Bigelow are silent, but Wang teaches a control system wherein the one or more processors (68, Fig. 3) further execute instructions to: instruct the one or more solar wings to rotate about a solar axis (i.e. via 80, Fig. 3) as the spacecraft rotates about the rotational axis; and monitor the electrical current generated by the plurality of photovoltaic cells as the one or more solar wings rotate about the solar axis (Para. [0012], [0014]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the control system of Nehrenz, Soat, and Bigelow with the processor taught in Wang in order to determine the amount of electric current generated at the solar wings as the solar wings roate.
Regarding Claims 7 and 15, Nehrenz, Soat, and Bigelow are silent, but Wang teaches a control system wherein the one or more processors further execute instructions to: determine a maximum local value of the electrical current  (“peak current”, para. [0012], [0014]) as the one or more solar wings rotate about the solar axis; and determine an angular position of the one or more solar wings (i.e. stopping rotation, “para. [0012. [0014]) relative to the solar axis when the electrical current is at the maximum local value.  
Regarding Claims 8 and 16, Nehrenz discloses a control system wherein the current attitude is unknown when the spacecraft enters the safing mode (“safe mode”, page 7-8).  

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soat (“Arcticture of attitude Determination and Control Subsystem in Consideration of Mode Sequences for Micro Dragon Satellite by Using SysML” in view of Nehrenz et al. (“On the Development of Spacecraft Operating Modes for a Deep Space CubeSat”). 
Regarding Claim 17 Soat discloses a method for executing a safing mode sequence for a spacecraft, the method comprising: 
instructing, by a computer (ADCS, Fig. 1.3-3, 1.3-4; page 23)), the spacecraft to enter a safing mode (“safe mode”, page 41-42) , wherein the spacecraft revolves in an orbit around a celestial body (Fig.2.2-16); 
in response to entering the safing mode, instructing one or more actuators (“actuator”, Fig. 1.3-4, page 23) to rotate the spacecraft about a rotational axis, wherein one or more sensors (“sensor”, Fig. 1.3-4) capture light from a plurality of space objects surrounding the celestial body as the spacecraft 1918-1412-US-NP rotates about the rotational axis to (“current attitude”, Fig. 1.3-4, page 23); 
determining, by the computer, the current attitude (“current attitude”, Fig. 1.3-4) based on the measurements received from the one or more sensor (“sensor”, Fig. 1.3-4); and
 in response to determining the current attitude, instructing the one or more actuators to re-orient the spacecraft from the current attitude into a momentum neutral attitude (page 23, “actuator”, Fig. 1.3-4).  
Soat is silent, but Nehrenz teaches a control system wherein one or more star trackers (“star tracker”, Fig. 3) capture light from a plurality of space objects surrounding the celestial body as the spacecraft. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the control systems of Soat with the star tracker taught in Nehrenz in order to perform attitude control of the spacecraft in reference to a sun or other celestial body.1918-1412-US-NP
Regarding Claim 18, Soat discloses a method for executing a safing mode sequence comprising: instructing, by the computer, the one or more actuators (“actuator, Fig. 1.3-4, page 23) to substantially align a principal axis of the spacecraft with a vector that is normal to the orbit around the celestial body as the spacecraft is re-oriented into the momentum neutral attitude (Fig. 2.2-16, page 48). 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soat (“Arcticture of attitude Determination and Control Subsystem in Consideration of Mode Sequences for Micro Dragon Satellite by Using SysML” in view of Nehrenz et al. (“On the Development of Spacecraft Operating Modes for a Deep Space CubeSat”), an dfurther view of and Wang et al. (US 2006/0186274). 
Regarding Claim 19, Soat, and Nehrenz are silent, but Wang teaches a control system wherein the one or more processors (68, Fig. 3) further execute instructions to: instruct the one or more solar wings to rotate about a solar axis (i.e. via 80, Fig. 3) as the spacecraft rotates about the rotational axis; and monitor the electrical current generated by the plurality of photovoltaic cells as the one or more solar wings rotate about the solar axis (Para. [0012], [0014]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the control system of Soat, and Nehrenz with the processor taught in Wang in order to determine the amount of electric current generated at the solar wings as the solar wings rotate.

Regarding Claim 20, Soat, and Nehrenz are silent are silent, but Wang teaches a control system wherein the one or more processors further execute instructions to: determine a maximum local value of the electrical current  (“peak current”, para. [0012], [0014]) as the one or more solar wings rotate about the solar axis; and determine an angular position of the one or more solar wings (i.e. stopping rotation, “para. [0012. [0014]) relative to the solar axis when the electrical current is at the maximum local value.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642